I, too, think the motion to dismiss the appeal should be denied. I am brought to this conclusion by my agreement with the opinion of the chief justice that "accrued costs," as used in the appeal statute, means "clerk's costs," which upon collection become revenues of the government, as distinguished from "costs of court," such as costs of taking depositions and other costs that are made necessary by the litigation and that follow the judgment. What costs are required by statute to be paid on appeal has too long been a matter of conjecture in this jurisdiction. I think it is time the question were settled by judicial ruling and to my mind it does no violence to the language of the statute to say that it was the intention of the legislature to limit such costs to those that appear on the clerk's docket. I am the more satisfied with this conclusion because I believe it to be just. It minimizes the burden of appeals, which is desirable, and thus places the appealing litigant of small means more nearly on an equality with the appealing litigant of large means.